DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21,22,24,26,29-32,34 is/are rejected under 35 U.S.C. 102(a2) as being unpatentable over Tanizaki US 2006/0233018.
Regarding claim 21, Tanizaki discloses and shows in fig.3, a method of fabricating a synthetic anti-ferromagnetic (SAF) [0061] structure in a magnetic tunnel junction (MTJ) stack, comprising: forming a first ferromagnetic layer (156)[0061]; forming a second ferromagnetic layer (145)[0061]; forming a coupling layer (165) [0061] between the first ferromagnetic layer (156) and the second ferromagnetic layer (145); and forming a ferromagnetic insertion layer (146) [0060] between the first ferromagnetic (156) layer and the coupling layer (165).
Regarding claim 22, Tanizaki discloses and shows in fig.3, a method, wherein the ferromagnetic insertion layer (146) comprises cobalt and iron [0061].
Regarding claim 23, Tanizaki discloses and shows in fig.3, a method wherein each of the first ferromagnetic layer (156) and the second ferromagnetic layer (145) comprises cobalt, iron, and boron [0061].
Regarding claim 24, Tanizaki discloses and shows in fig.3, a method, wherein the coupling layer is anti-ferromagnetic [0060].
Regarding claim 26, Tanizaki discloses and shows in fig.3, a method, wherein forming the ferromagnetic insertion layer (146)  includes forming the ferromagnetic insertion layer on the first ferromagnetic layer (156).
Regarding claim 29, Tanizaki discloses and shows in fig.3, a method, wherein forming the coupling layer (165) includes forming the coupling layer on the ferromagnetic insertion layer (146).
Regarding claim 30, Tanizaki discloses and shows in fig.3, a method, wherein the second ferromagnetic layer (145) has a different thickness than the first ferromagnetic layer (156).
Regarding claim 31, Tanizaki discloses and shows in fig.3, a method of fabricating a fixed magnetic region in a magnetic tunnel junction (MTJ) stack, comprising: forming a first ferromagnetic layer (156) on a seed layer (130); forming an insertion layer (146) on the first ferromagnetic layer, the insertion layer comprising cobalt and iron [0060]; forming a coupling layer (165) on the insertion layer (146), the coupling layer providing anti-ferromagnetic coupling between the first ferromagnetic layer and a second ferromagnetic layer (145); and forming the second ferromagnetic layer (145) on the coupling layer (165), wherein the resultant fixed magnetic region is an unpinned synthetic anti-ferromagnetic (SAF) structure [0061].
Regarding claim 32, Tanizaki discloses and shows in fig.3, a method wherein the first ferromagnetic layer (156) comprises cobalt and iron.
Regarding claim 34, Tanizaki discloses and shows in fig.3, a method wherein the insertion layer (146) comprises cobalt and iron.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25,27,28,33,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki as applied to claims 21,22,24,26,29-32,34, and further in view of Liao USPAT 5,372,698.
Regarding claims 25,27,28,33,35, Tanizaki differs from the claimed invention because he does not explicitly disclose a device wherein the first and second ferromagnetic layers each include an alloy having cobalt, iron, and boron, and the second ferromagnetic layer includes an alloy having a different boron concentration than the first ferromagnetic layer; wherein forming the first ferromagnetic layer includes forming the first ferromagnetic layer using a cobalt-boron alloy, and forming the second ferromagnetic layer includes forming the second ferromagnetic layer using a cobalt-boron alloy on the coupling layer.
Liao discloses wherein the first and second ferromagnetic layers each include an alloy having cobalt, iron, and boron, and the second ferromagnetic layer includes an alloy having a different boron concentration than the first ferromagnetic layer; wherein forming the first ferromagnetic layer includes forming the first ferromagnetic layer using a cobalt-boron alloy, and forming the second ferromagnetic layer includes forming the second ferromagnetic layer using a cobalt-boron alloy on the coupling layer; wherein forming the first and second ferromagnetic layers each include using a cobalt-boron alloy, and the second ferromagnetic layer includes an alloy having a different boron concentration than the first ferromagnetic layer (col.7, line 30-50).
Liao is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Tanizaki. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Liao in the device of Tanizaki because it will reduce coercivity (col.7, line 30-50).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki as applied to claims 21,22,24,26,29-32,34, and further in view of Carey US 2007/0188937.
Tanizaki differs from the claimed invention because he does not explicitly disclose a device wherein the first ferromagnetic layer includes an amorphous crystalline structure.
Carey discloses [0036] a device wherein the first ferromagnetic layer (AP2) includes an amorphous crystalline structure.
Carey is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Tanizaki. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Carey in the device of Tanizaki because it is used to ensure good interfacial scattering [0036].
Allowable Subject Matter
Claim 37-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813